DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 16, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on November 16, 2021 has been entered.  Claims 1-4, 6-10, and 21 have been amended.  As such, Claims 1-4 and 6-21 are currently pending in the application, with Claims 11-20 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2012/0039974 to Napolitano et al. (“Napolitano”) and U.S. Patent Application Publication No. 2005/0081888 to Pung et al. (“Pung”).
With regard to Claim 1, Brennan discloses a fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0002], [0003], [0115], entire document.  Brennan discloses that “[d]isposable wipes comprised of fibrous structures are widely used by consumers to clean surfaces, such as glass and ceramic tile.”  Paragraph [0003].  Brennan discloses the fibrous structure comprises a plurality of filaments and a plurality of solid additives.  Paragraph [0018].  The fibrous structure with the plurality of filaments and plurality of solid additives can be provided in a co-formed configuration.  Paragraphs [0018], [0039], [0040], [0089], [0105] and Figures 3 and 4.  Brennan teaches the plurality of filaments and plurality of solid additives are mixed in a forming box to provide comingled configuration.  Paragraph [0134].  Brennan further discloses that the fibrous structure comprises a liquid composition.  Paragraphs [0057] to [0064].  Brennan teaches that the fibrous structure exhibits an absorptive capacity of 11 g/g or greater.  Paragraph [0010].  Brennan also teaches that the fibrous structure can be calendered and otherwise undergo processes wherein the fibrous structure goes through calender rolls, such as embossing.  Paragraphs [0126] and [0129].  
Brennan generally teaches the fibrous structure can have a basis weight as high as 120 gsm.  Paragraph [0050].  However, Brennan does not disclose that the fibrous structure has a basis weight of about 125 gsm to about 800 gsm.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that the basis weight of a nonwoven fabric used in a pre-moistened wipe can be in the range of 10 gsm to 200 gsm.  Paragraph [0081].  Napolitano goes on to teach , wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure disclosed by Brennan with a basis weight as high as 200 gsm in order to provide high endurance wiping capabilities for heavy duty disinfecting jobs, as shown to be known in the art by Napolitano.
Brennan also does not specifically disclose a scrubby component having a surface pattern on the fibrous structure that provides aggressive cleaning by the fibrous structure during use.  However, as noted above, Brennan does disclose that the fibrous structure can be used as a wipe to clean surfaces, paragraph [0003], and Napolitano teaches that scrubbing components can be added to a nonwoven fibrous wipe for heavy duty applications.  Paragraph [0081].  Pung is also related to fibrous structures used as cleaning materials.  See, e.g., Abstract, paragraph [0019], entire document.  Pung teaches that such cleaning materials can be provided with a scrubbing component, paragraph [0008], wherein the scrubbing component can be in the form of a pattern.  Paragraph [0036].  Pung teaches that the inclusion of a scrubby component allows for the cleaning of tough stains that require aggressive cleaning to remove them.  Paragraph [0002].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component as a surface pattern that provides aggressive cleaning capabilities to the fibrous structure of Brennan in order to improve cleaning performance, as shown to be known by Pung.
Brennan does not specifically disclose a capacity value of at least 8.5 g of liquid composition / g of dried fibrous structure as measured according to the Capacity Test Method.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. co-forming the filaments and solid additives to make the fibrous structure and providing a liquid composition, to produce similar end use products, i.e. pre-moistened fibrous wipes.  Moreover, Brennan’s disclosure related to Liquid Absorptive Capacity appears to substantially overlap with the presently claimed capacity value, and Brennan teaches that the fibrous structure exhibits an absorptive capacity of 11 g/g or greater.  Paragraph [0010].  Also, Napolitano teaches the person having ordinary skill in the art that the basis weight of Brennan can be increased in order to make the wipe more useful in heavy duty scrubbing and Pung teaches adding a scrubbing component improves aggressive cleaning performance.  As such, if those features correlated to the absorbance, then the absorptive capacity would be obvious to provide.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2-4, Brennan discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0099].  With regard to Claim 6, Brennan discloses the filaments comprise 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Napolitano and Pung as applied to claim 1 above, and further in view of L. Hunter, “Piling of fabrics and garments,” Engineering Apparel Fabrics and Garments, pp. 71-86 (2009) (“Hunter”).
Pung does not specifically disclose that the filaments of the scrubbing component exhibit an average fiber diameter greater than the average fiber diameter of the fibrous structure.  Nonetheless, such a feature is suggested by Pung and otherwise rendered obvious by subject matter known in the art.  Pung teaches that “the fiber diameter is significant in selecting webs that can be used as the scrubbing strip.  Generally, fibers with diameters between 20 and 75 microns are useful.  High modulus or tenacity fibers are also an important factor.”  Paragraph [0046].  Pung points out that the feature of the scrubbing component is that it is a stiffer material compared to the secondary fibrous structure.  Paragraph [0039].  Hunter provides general information to the skilled artisan related to fiber diameter and stiffness.  See, e.g., entire document.  Hunter teaches that, all things being equal, the coarser the diameter of the fiber, the stiffer the fiber will be and the less likely is it to fray.  Page 78.  As such, the person having ordinary skill in the art would readily understand that fiber stiffness is important to provide the scrubbing capability, and that a coarser fiber diameter readily provides this feature 

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2013/0071630 to Weisman (“Weisman”) in view of Napolitano and Pung.
With regard to Claim 1, Weisman discloses a co-formed fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0028], [0115], entire document.  Weisman teaches that its wipes can be used to clean hard surfaces.  Paragraph [0129].  Weisman discloses the co-formed fibrous structure comprises a plurality of filaments and a plurality of solid additives.  Paragraphs [0045] to [0052].  Weisman teaches that the coforming process produces a fibrous structure having comingled filaments and pulp fibers.  Paragraph [0205].  Weisman further discloses that the fibrous structure comprises a liquid composition.  Paragraph [0115].  Weisman teaches that the fibrous structure exhibits an absorptive capacity of 12 g/g or greater.  Paragraph [0095].  Weisman also teaches that the fibrous structure can be calendered and otherwise undergo processes wherein the fibrous structure goes through calender rolls, such as embossing.  Paragraphs [0101] and [0105].
Weisman generally teaches the fibrous structure can have a basis weight as high as 120 gsm.  Paragraph [0060].  However, Weisman does not disclose that the fibrous structure has a basis weight of about 125 gsm to about 800 gsm.  Napolitano is also related to pre-moistened See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that the basis weight of a nonwoven used in a pre-moistened wipe can be in the range of 10 gsm to 200 gsm.  Paragraph [0081].  Napolitano goes on to teach that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure disclosed by Weisman with a basis weight as high as 200 gsm in order to provide high endurance wiping capabilities for heavy duty disinfecting jobs, as shown to be known in the art by Napolitano.
Weisman also does not specifically disclose a scrubby component having a surface pattern on the fibrous structure that provides aggressive cleaning by the fibrous structure during use.  However, as noted above, Weisman does disclose that the fibrous structure can be used as a wipe to clean surfaces, paragraph [0129], and Napolitano teaches that scrubbing components can be added to a nonwoven fibrous wipe for heavy duty applications.  Paragraph [0081].  Pung is also related to fibrous structures used as cleaning materials.  See, e.g., Abstract, paragraph [0019], entire document.  Pung teaches that such cleaning materials can be provided with a scrubbing component, paragraph [0008], wherein the scrubbing component can be in the form of a pattern.  Paragraph [0036].  Pung teaches that the inclusion of a scrubby component allows for the cleaning of tough stains that require aggressive cleaning to remove them.  Paragraph [0002].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component as a surface pattern that provides aggressive cleaning capabilities to the fibrous structure of Weisman in order to improve cleaning performance, as shown to be known by Pung.
i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. co-forming the filaments and solid additives to form the fibrous structure and providing a liquid composition, to produce similar end use products, i.e. pre-moistened fibrous wipes.  Moreover, Weisman’s disclosure related to Liquid Absorptive Capacity appears to substantially overlap with the presently claimed capacity value, and Weisman teaches that the fibrous structure exhibits an absorptive capacity of 12 g/g or greater.  Paragraph [0095].  Also, Napolitano teaches the person having ordinary skill in the art that the basis weight of Weisman can be increased in order to make the wipe more useful in heavy duty scrubbing and Pung teaches adding scrubbing components to improve cleaning performance.  As such, if those features correlated to the absorbance, then the absorptive capacity would be obvious to provide.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman in view of Napolitano and Pung as applied to claim 1 above, and further in view of Hunter.
Pung does not specifically disclose that the filaments of the scrubbing component exhibit an average fiber diameter greater than the average fiber diameter of the fibrous structure.  Nonetheless, such a feature is suggested by Pung and otherwise rendered obvious by subject matter known in the art.  Pung teaches that “the fiber diameter is significant in selecting webs that can be used as the scrubbing strip.  Generally, fibers with diameters between 20 and 75 microns are useful.  High modulus or tenacity fibers are also an important factor.”  Paragraph [0046].  Pung points out that the feature of the scrubbing component is that it is a stiffer material compared to the secondary fibrous structure.  Paragraph [0039].  Hunter provides general information to the skilled artisan related to fiber diameter and stiffness.  See, e.g., entire document.  Hunter teaches that, all things being equal, the coarser the diameter of the .  

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Applicant argues that Napolitano and Pung both fail to teach that the fibrous structures are calendered, and as such, Brennan’s teaching cannot be properly modified with the teachings of Napolitano and/or Pung to arrive at the claimed invention.  The Examiner disagrees.  First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Brennan teaches that the fibrous structure can be calendered and otherwise undergo processes wherein the fibrous structure goes through calender rolls, such as embossing.  Paragraphs [0126] and [0129].  Second, nothing in Napolitano or Pung is fatal to the teaching by Brennan that the fibrous structure can be calendered.  Neither Napolitano nor Pung teach that a fibrous structure in accordance with 
Applicant argues that Napolitano and Pung both fail to teach that the fibrous structures are calendered, and as such, Weisman’s teaching cannot be properly modified with the teachings of Napolitano and/or Pung to arrive at the claimed invention.  The Examiner disagrees.  First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Weisman teaches that the fibrous structure can be calendered and otherwise undergo processes wherein the fibrous structure goes through calender rolls, such as embossing.  Paragraphs [0101] and [0105].  Second, nothing in Napolitano or Pung is fatal to the teaching by Weisman that the fibrous structure can be calendered.  Neither Napolitano nor Pung teach that a fibrous structure in accordance with their invention may not or cannot be calendered.  Napolitano teaches that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789